Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00214-CV

                    IN THE INTEREST OF G.F., JR. and A.F., Children

                  From the County Court at Law No. 1, Webb County, Texas
                            Trial Court No. 2016CVG000043C1
                         Honorable Belinda Mendez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED September 1, 2021.


                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice